IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-75,979 & AP-75,980



                   EX PARTE FRANKLIN ELOY MADRID, Applicant



          ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. W-55127-01-C AND W-55427-01-C IN THE 251ST DISTRICT
                   COURT FROM POTTER COUNTY



        Per curiam.

                                          OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted possession

of a controlled substance with intent to deliver and possession of a controlled substance and

sentenced to twenty-eight (28) years’ imprisonment and seven (7) years’ imprisonment, respectively.

        Applicant contends that counsel rendered ineffective assistance because he failed to timely

file notices of appeal.

        The trial court has determined that appellate counsel failed to timely file notices of appeal.
                                                                                         MADRID -- 2

We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the

judgments of conviction in Cause Nos. W-55127-01-C and W-55427-01-C from the 251st Judicial

District Court of Potter County. Applicant is ordered returned to that time at which he may give

written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.

All time limits shall be calculated as if these sentences had been imposed on the date upon which

the mandates of this Court issue. We hold that, should Applicant desire to prosecute appeals, he

must take affirmative steps to file written notices of appeal in the trial court within 30 days after the

mandates of this Court issue.



Delivered: September 10, 2008
Do Not Publish